Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1, 8, 11 and 18 are amended.

Response to Arguments
	The claim objections are withdrawn in view of the claim amendments.
	The 112 rejection of the claims is withdrawn in view of the claim amendments.
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive. 
	Applicant argues:
	1 - The independent claims recite features that require implementation by a specially configured computing device operating on a payment network.
	The examiner asserts that the claims do not recite the application of the judicial exception with, or b use of, a particular machine. The specification, in para’s 0085-0096 recite the use of generic devices. The specification gives examples of was in which the system may be implemented but fails to define the system in an particular way beyond the use of generic hardware and software.

	The examiner disagrees as the monitoring of payment accounts may be performed in various manual ways, not the least of which is by obtaining credit reports which provide an overview of account activity which may be used to determine compliance with usage thresholds.
	3 - The claim as a whole is directed to a particular improvement in managing both transaction activity and disbursed loans, and the data associated therewith, on an electronic payment and banking network. Specifically, the method and system limit the performance of payment transactions which do not meet specified criteria associated with identified payment accounts and enables the processing server to provide a monitoring and control capability to lender computing devices as it concerns the electronic transaction activity of consumers to whom they have disbursed a loan. The
electronic transaction activity being monitored is related to payment accounts that are not managed or issued by the lender computing system. The claimed embodiments provide for these payment accounts to be monitored and the structured data values associated with one or more terms of the loan to be modified if certain usage parameters are met or exceeded.
	The examiner asserts that the method and system do not limit the performance of payment transactions but merely monitors them and uses the details of the payment transactions to make decisions about loan terms. Whether the payment accounts are managed or issued by the lender or not only serves to guide the manner in which the account activity is obtained, i.e., either externally or internally. 

	The applicant does not specify which additional elements are being considered meaningful as the entirety of the claim is represented under “additional elements”. The examiner asserts that the claimed improvement is merely an automation of a manual activity as the method may be practiced without the use of a computer system. Although the manual implementation of the method ma be more time consuming, using a computer to automate a previously manual activity does not confer patent eligibility.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method for modification of loan terms based on transaction account activity, comprising:
	storing, in an account database of a processing server, an account profile, wherein the account profile is a structured data set related to a plurality of transaction accounts each transaction account having a corresponding issuing institution, the account profile including at least one or more loan terms associated with a loan issued by a lending institution, wherein the lending institution is different from at least one of the issuing institutions, and for each transaction account: a primary account number, transaction values, and one or more transaction controls, wherein the transaction values are related to a plurality of payment transactions funded by the related transaction account;
	receiving, by a receiving device of the processing server over payment rails of a payment network, at least one first transaction message for a payment transaction conducted with a corresponding one of the plurality of transaction accounts of the account profile, wherein the at least one first transaction message is formatted based on one or more standards and includes a plurality of data elements including at least a first data element configured to store the primary account number and one or more additional data elements configured to store additional transaction data;
	verifying, by a verification module of the processing server, whether the payment
transaction included in the transaction message is compliant with the one or more transaction controls associated with the primary account number of the corresponding transaction account;
	receiving, by the receiving device of the processing server, a usage threshold from an issuing institution computing device corresponding to the primary account number identified in the at least one received transaction message, the usage threshold defining a maximum spending amount for the identified transaction account;
verifying, by the verification module of the processing server when the transaction message is compliant with transaction controls of the corresponding transaction account, exceeding of the usage threshold by the corresponding transaction account based on at least a combination of the transaction values stored in the account profile and the additional transaction data;
 	executing, by a querying module of the processing server, a query on the account database to identify at least one of the one or more loan terms for modification based on a result of the verification;
	modifying, by a processor of the processing server, one or more values in the structured data set that correspond to the one or more loan terms identified from the query;
	generating a second transaction message formatted for via a transmission over the payment rails and encoded with one or more of: data related to the one or more modified loan terms, the exceeded usage threshold, the primary account number, the transaction values stored in the account profile, or the additional data; and
	transmitting the second transaction message over the payment network [to] a lending institution computing device. 
	The underlined elements represent an abstract idea falling under certain methods of organizing human activity, a fundamental economic practice of mitigating risk because the elements recite a method of modifying loan terms based on transaction activity.
	This judicial exception is not integrated into a practical application because the additional elements comprising an account database of a processing server, a receiving device of the processing server, a payment network, computing device, a remote device, a verification module of the processing server, a querying module of the processing server, represent adding the words “apply it” to the abstract idea since the abstract idea may be practiced without a computer. The claims also include elements comprising:
	formatted based on one or more standards 
	formatted for via a transmission over the payment rails 
	These elements describe the format of the messages. These elements are insignificant extra-solution activity as they do not impose meaningful limits on the claim, i.e., they do not significantly affect the process of modifying loan terms based on transaction activity.
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because this step overlaps with step 2A above except that this step also considers if a specific limitation is not well-understood, routine or convention activity in the field.
	Regarding the additional limitations, receiving or transmitting data over a network, Symantec, electronic recordkeeping, Alice, storing and retrieving information in memory, Versata, and recording a customer’s order, Apple v. Ameranth are recognized examples of well-understood, routine and conventional activity as applied in the claims.
	Claim 11 is similarly rejected and the dependent claims when analyzed as a whole and in combination merely narrow the abstract idea and/or do not cure the deficiencies noted above.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite the limitation "the related transaction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 1 and 11 recite the limitation "the transaction message" in the verifying step.  There is insufficient antecedent basis for this limitation in the claim. The limitation should reference the first transaction message.
	Claims 1 and 11 recite the limitation "the at least one received transaction message" and “the identified transaction account” in the receiving step.  There is insufficient antecedent basis for this limitation in the claim. 
	Claims 1 and 11 recite the limitation "the one or more modified loan terms" in the generating step.  There is insufficient antecedent basis for this limitation in the claim. 





Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694